MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Sep 10 2020, 9:13 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Heather M. Schuh-Ogle                                    Bryan L. Ciyou
Thomasson, Thomasson, Long &                             Alexander N. Moseley
Guthrie, P.C.                                            Ciyou and Dixon, P.C.
Columbus, Indiana                                        Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Valerie (Watts) Padilla,                                 September 10, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-DR-423
        v.                                               Appeal from the
                                                         Jackson Superior Court
Donald Watts,                                            The Honorable
Appellee-Petitioner                                      Bruce A. MacTavish, Judge
                                                         Trial Court Cause No.
                                                         36D02-1203-DR-119



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020               Page 1 of 9
                                          Case Summary
[1]   When Donald Watts (“Husband”) and Valerie (Watts) Padilla (“Wife”)

      divorced in 2012, they agreed that Wife would keep the marital home and

      refinance it into her sole name at “her earliest possible opportunity.” When

      Wife did not do so, Husband filed numerous motions with the trial court.

      Eventually, in February 2019, the parties agreed that the property would be sold

      rather than refinanced. But when Wife did not sell the property either, Husband

      filed more motions with the court. In December 2019, the court issued an order

      that if Wife didn’t sell the property within thirty days, it reserved the right to

      order an auction of the property. When Wife did not sell the property or file any

      motions with the court in those thirty days, Husband asked the court to order

      an auction, which the court did.


[2]   Wife now appeals, arguing that the court erred by ordering an auction of the

      property. Because eight years have now passed since Wife agreed to refinance

      the property, the parties agreed in February 2019 that the property would be

      sold instead of refinanced, and the court warned Wife that an auction would be

      the next step if she did not sell the property, the court did not err when it

      ordered the property to be sold at an auction when Wife did not sell it. We

      therefore affirm.




      Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020   Page 2 of 9
                            Facts and Procedural History
[3]   Husband and Wife got married in 2006, and Husband filed for divorce in 2012.

      The parties reached a settlement agreement, which was incorporated into their

      July 2012 decree of dissolution. According to the agreement:


              The parties own a certain tract of real estate, which has a
              common address of 810 West 2nd Street, Seymour, Indiana. The
              legal description of said real estate is incorporated by reference
              herein. As of the date of the decree, the real estate shall become
              the sole and individual property of [W]ife. Husband will execute
              and deliver to [W]ife a Quitclaim Deed, subject to all
              encumbrances, including mortgages and real estate taxes. Wife
              will pay all mortgages, taxes, insurance and utilities and hold
              [H]usband harmless therefrom. Wife shall refinance the
              mortgage debt on said real estate [into] her sole name at her
              earliest possible opportunity[.]


      Appellant’s App. Vol. II p. 17 (emphasis added).


[4]   About a year later, in June 2013, Husband filed a Petition for Contempt and

      Affidavit in Support of Rule to Show Cause, alleging that Wife had not

      refinanced the property. Id. at 20. In August 2013, the trial court issued an

      Order on Rule to Show Cause, ordering Wife to refinance the property within

      sixty days. Id. at 24. The court said if Wife could not refinance the property,

      Husband could list the property himself. Id. at 25.


[5]   In November 2013, Husband filed a second Petition for Contempt and Affidavit

      in Support of Rule to Show Cause, alleging that Wife had not refinanced the

      property within sixty days as ordered by the court. Id. at 26. The following

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020   Page 3 of 9
      month, the court issued an Order on Rule to Show Cause, ordering Wife to

      appear at a hearing in January 2014. After several continuances, the hearing

      was held in April. Following the hearing, the court ordered Wife to refinance

      the property within sixty days with her father as co-signor. Id. at 30.


[6]   There was no activity for four years until May 2018, when Husband filed a

      third Petition for Contempt and Affidavit in Support of Rule to Show Cause,

      alleging that Wife had still not refinanced the property as required by the

      parties’ 2012 settlement agreement and the court’s previous orders. Id. at 31.

      After several continuances, a hearing was held in February 2019. At this

      hearing, the parties agreed that the property would be sold instead of

      refinanced. Tr. Vol. II pp. 4-6. The court ordered Wife to sell the property

      within ninety days, continued the matter “generally,” and said if the parties

      needed a hearing, it would set one “really quick.” Id. at 6; see also Appellant’s

      App. Vol. II p. 44.


[7]   In June 2019, Husband requested a hearing. He alleged that on April 5 the

      property was listed at $362,500—an amount “grossly higher” than the market

      value of the home, that on April 30 the listing price was reduced to $235,000,

      and that on May 19 the listing price was again reduced to $219,900—which was

      “still higher than comparable homes in the area.” Appellee’s App. Vol. II pp.

      43-44. According to Husband, Wife was “stall[ing]” to prevent the sale of the

      property and would continue to do so unless the court intervened. Id. at 44. The

      court set a hearing for August 15. Although it’s unclear from the record whether



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020   Page 4 of 9
      a hearing was held on this date,1 on August 20 the court ordered Wife to sell the

      property within sixty days and set a review hearing for October 21. Appellant’s

      App. Vol. II p. 45.


[8]   On September 23, Husband filed a fourth Petition for Contempt and Affidavit

      in Support of Rule to Show Cause. He alleged that when the court issued its

      August 20 order requiring Wife to sell the property within sixty days, the

      property was listed; however, Wife had since taken the property off the market

      and stopped paying the mortgage. Id. at 48. The court moved up the October 21

      hearing to October 10 to address the matter. Id. at 52. At the hearing, Wife’s

      counsel said Wife took the property off the market to make repairs and that the

      house was back on the market for $225,000 (increased from its previous listing

      of $179,900). Tr. Vol. II p. 7. Husband’s counsel said Husband was tired of

      playing the “waiting game.” Id. at 8. The court ordered the property to “remain

      for sale” and that Wife communicate any offer to Husband. Appellant’s App.

      Vol. II p. 53. The court said if there was an issue regarding the selling price or if

      an auction needed to be set, it would set a hearing. Tr. Vol. II p. 8.


[9]   On November 6, the court, on its own motion, set a review hearing for

      December 16. Appellant’s App. Vol. II p. 54. Although it’s unclear from the




      1
        Wife requested a transcript of this hearing in her notice of appeal. Although the CCS says the August 15
      hearing was rescheduled, the August 20 order says a hearing was held on August 15. The table of contents for
      the transcript says no hearing took place on August 15. See Tr. Vol. I p. 2.



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020                Page 5 of 9
       record whether a hearing was held on this date,2 the court issued the following

       order on December 18:


                The Court orders the parties[’] marital residence at 810 West 2nd
                St, Seymour, IN 47274 sold by [Wife] within 30 days of today’s
                date or the Court reserves the right to select the realtor to handle
                the sale or to order the property auctioned off.
Id. at 55 (emphasis added).


[10]   On January 20, 2020, Husband filed a Motion for Court Order to Auction

       Marital Residence. Id. at 56. Husband alleged that since the court’s December

       18 order, Wife had taken the property off the market and relisted it the week of

       January 13 with a new realtor for $199,000. Husband claimed that Wife was

       “toying” with him, as she was “attempting to show that she is complying with

       the Court’s Order to attempt to sell the residence, however, after any deadline

       in this case, [she] discontinues her attempt to sell the residence by removing the

       home from the real estate market or other means.” Id. at 57. Because over seven

       years had passed and Wife had still not refinanced or sold the property,

       Husband asked the court to order the property to be sold at an auction. On

       January 22, the court granted Husband’s motion and ordered the parties to

       agree to an auctioneer within seven days. Id. at 62. When Wife did not agree to




       2
         Wife requested a transcript of this hearing in her notice of appeal. However, the CCS is silent as to whether
       a hearing was held on December 16. In addition, the table of contents for the transcript says no hearing took
       place on December 16. See Tr. Vol. I p. 2.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020                   Page 6 of 9
       an auctioneer, Father asked the court to appoint one. The court appointed an

       auctioneer on February 10.


[11]   Wife now appeals the trial court’s January 22 and February 10 orders, which

       have been stayed pending appeal.



                                  Discussion and Decision
[12]   Wife contends that the trial court erred by ordering an auction of the property.

       Specifically, she argues that the court’s order constituted an “improper

       modification” of the parties’ 2012 settlement agreement, which provided that

       Wife would refinance the property. Appellant’s Br. p. 9. The problem with this

       argument is that the parties themselves agreed at the February 2019 hearing—

       almost a year before the court ordered the auction—that the property would be

       sold rather than refinanced. See Appellant’s Reply Br. p. 5 (Wife admitting she

       “agreed to a sale of the residence”). In other words, it was the parties, not the

       court, who modified the 2012 settlement agreement. See Ind. Code § 31-15-2-17

       (parties may agree to a property settlement but once that agreement is

       “incorporated and merged into the decree[, it] is not subject to subsequent

       modification by the court, except as the agreement prescribes or the parties

       subsequently consent”).


[13]   Wife argues that her agreement to the property being sold instead of refinanced

       did not include auctioning it because “[a]n auction of real estate is significantly

       different from the sale of real estate” and that therefore the court erred in


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020   Page 7 of 9
       ordering the property to be sold at an auction. Appellant’s Br. p. 10. We

       disagree. First, an auction is a sale, so the court’s order is ultimately just an

       enforcement of the parties’ own agreement. Second, Husband has been waiting

       eight years to get his name off the mortgage. After the parties agreed at the

       February 2019 hearing to modify their 2012 settlement agreement, the court

       ordered Wife to sell the property on several occasions. Despite being given

       multiple chances, Wife did not sell the property. Instead, she listed the property

       above market value and even took it off the market twice. When the court

       warned Wife in December 2019 that if she didn’t sell the property within thirty

       days it reserved the right to order it to be sold at an auction, Wife did not

       challenge the court’s authority to order an auction or ask for more time. And

       when those thirty days passed with no word from Wife, Husband asked the

       court to order an auction, and the court granted Husband’s request. Because

       eight years have now passed since Wife agreed to refinance the property at “her

       earliest possible opportunity,” the parties agreed in February 2019 that the

       property would be sold instead of refinanced, and the court warned Wife that

       an auction would be the next step if she did not sell the property, the court did

       not err when it ordered the property to be sold at an auction when Wife did not

       sell it.


[14]   Wife makes a related argument that the trial court denied her “due process of

       law” when it ordered the property to be sold at an auction “without the right to

       be heard.” Appellant’s Br. p. 7. Wife, however, was given the right to be heard.

       The court first floated the idea of an auction at the October 10 hearing;


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020   Page 8 of 9
       however, Wife voiced no objection to this idea. On December 18, the court

       ordered that if Wife didn’t sell the property within thirty days, it reserved the

       right to sell the property at an auction. But Wife filed nothing in response to this

       order, such as alleging that the court did not have the authority to order an

       auction or requesting more time. Wife had at least thirty days to “be heard” on

       the issue of an auction but remained silent. There was no due-process violation.


[15]   Affirmed.


       Bailey, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-423 | September 10, 2020   Page 9 of 9